Name: Commission Regulation (EC) NoÃ 1765/2004 of 13 October 2004 amending Regulation (EC) NoÃ 2076/2002 as regards the continued use of the substances listed in Annex IIText with EEA relevance
 Type: Regulation
 Subject Matter: health;  marketing;  means of agricultural production;  deterioration of the environment
 Date Published: nan

 14.10.2004 EN Official Journal of the European Union L 315/26 COMMISSION REGULATION (EC) No 1765/2004 of 13 October 2004 amending Regulation (EC) No 2076/2002 as regards the continued use of the substances listed in Annex II (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(2) thereof, Whereas: (1) Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plant protection products containing these substances (2), contains temporary measures to enable the development of alternatives concerning uses for which additional technical evidence had been provided demonstrating the essential need for further use of the active substance and the absence of an efficient alternative. (2) France has presented new evidence demonstrating the need for further essential uses. Such information has been evaluated by the Commission with Member State experts. (3) Derogations should be given only for cases which appear justified and which do not give rise to concern and should be restricted to the control of harmful organisms for which no efficient alternatives exist. (4) Regulation (EC) No 2076/2002 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 2076/2002 the line concerning the active substance 4-CPA (4-chlorophenoxyacetic acid) is replaced by the following: 4-CPA (4-chlorophenoxyacetic acid) Greece Grape (seedless) Spain Tomato, aubergine France Tomato, aubergine Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/71/EC (OJ L 127, 29.4.2004, p. 104). (2) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) No 835/2004 (OJ L 127, 29.4.2004, p. 43).